 



Exhibit 10.29.1
Documentary stamp taxes on the assumption of the note and mortgage effectuated
hereby are being paid at the time of the recording, on or about the date hereof,
of that certain Memorandum of Assumption Agreement in the public records of
Pinellas County, Florida. Non-recurring intangibles taxes were paid at the time
of the recording of that certain Amended and Restated Leasehold Mortgage,
Security Agreement and Fixture filing in Official Records Book 15735, Page 1851
in the public records of Pinellas County, Florida; therefore, no additional
intangibles taxes are due hereon.
ASSUMPTION AGREEMENT
     This Assumption Agreement (“Agreement”) is made this 14th day of December,
2007, by GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., a Delaware corporation
(together with its successors and assigns “Lender”), WSRH VSP, L.P., a Delaware
limited partnership (“Borrower”), FELCOR ST. PETE (SPE), L.L.C., a Delaware
limited liability company (“Hotel Owner”), and FELCOR ST. PETE LEASING (SPE),
L.L.C., a Delaware limited liability company (“Hotel Operator”).
RECITALS

  A.   Lender made a loan to Borrower in the original principal amount of
EIGHTY-NINE MILLION TWO HUNDRED FIFTY THOUSAND AND NO/100THS DOLLARS
($89,250,000.00) (“Loan”), under the terms and provisions set forth in the
following loan documents, all of which are dated as of April 9, 2007, unless
otherwise noted:

  1.   Amended and Restated Promissory Note (“Original Note”) in the original
principal amount of the Loan, made by Borrower and payable to Lender;     2.  
Amended and Restated Leasehold Mortgage and Security Agreement (“Original
Security Instrument”), executed by Borrower for the benefit of Lender, as
mortgagee, which secures the Original Note and other obligations of Borrower and
which was recorded on April 11, 2007, in O.R. book 15735, Page 1851, in Pinellas
County, Florida. The leasehold estate of Borrower in the land, Borrower’s
interest in the improvements and other real property which are subject to the
Original Security Instrument are hereinafter referred to as the “Property” and
the equipment, machinery and other personal property which are subject to the
Original Security Instrument are hereinafter referred to as the “Collateral”;  
  3.   Amended and Restated Assignment of Leases and Rents (“Original Assignment
of Rents”), executed by Borrower, for the benefit of Lender, which was recorded
on April 11, 2007, in O.R. Book 15735, Page 1892, in Pinellas County, Florida;  
  4.   Amended and Restated Loan Agreement (“Original Loan Agreement”) executed
by Borrower and Lender;     5.   Cash Management Agreement (“Original Cash
Management Agreement”) executed by Borrower and Lender;     6.   Collateral
Assignment of Interest Rate Cap Agreement (“Original Collateral Assignment of
Interest Rate Cap Agreement”) executed by Borrower and Lender, and acknowledged
by Natixis Financial Products, Inc.;     7.   Environmental Indemnity Agreement
(“Original Environmental Indemnity”) executed by Borrower in favor of Lender;  
  8.   Operations and Maintenance Agreement (“Original O & M Agreement”)
executed by Borrower in favor of Lender;

 



--------------------------------------------------------------------------------



 



  9.   Subordination, Non-Disturbance and Attornment Agreement (“Original SNDA”)
by and among Borrower, Lender and Renaissance Hotel Management Company, LLC, a
Delaware limited liability company (“Manager”);     10.   Uniform Commercial
Code — Financing Statement – Form UCC-1 naming Borrower as debtor and Lender as
secured party (filed with the Delaware Secretary of State); and     11.  
Uniform Commercial Code — Financing Statement – Form UCC-1 naming Borrower as
debtor and Lender as secured party (recorded in the Official Records of Pinellas
County, Florida).

      The above documents and any other “Loan Documents” (as defined in the
Original Loan Agreement, including, in each case, any prior amendments thereto),
are hereinafter collectively defined as the “Original Loan Documents”.     B.  
As of December      , 2007:

  1.   The principal balance outstanding under the Note was EIGHTY-NINE MILLION
TWO HUNDRED FIFTY THOUSAND AND NO/100THS DOLLARS ($89,250,000.00);     2.  
Accrued interest on the Note has been paid through November 30, 2007;     3.  
Accrued but unpaid interest on the Note was Two Hundred Thirty-Six Thousand
Sixteen and 62/100ths Dollars ($236,016.62);     4.   The balance of the Debt
Service Reserve Account (as defined in the Original Loan Agreement) is $88.55;  
  5.   The balance of the Required Repair Account (as defined in the Original
Loan Agreement) is $100,527.88     6.   The balance of the Ground Rent Deposit
(as defined in the Original Loan Agreement) is $134,086.36;

  C.   Contemporaneously with the execution and delivery of this Agreement,
Borrower has sold and conveyed the Property and the Collateral to Hotel Owner.  
  D.   Contemporaneously with the execution and delivery of this Agreement,
Hotel Owner has leased the Property to Hotel Operator.     E.  
Contemporaneously with the execution and delivery of this Agreement, in
connection with Hotel Owner’s purchase of the Property and the Collateral from
Borrower, Hotel Owner and Hotel Operator have entered into the following
documents, each dated as of the date hereof:

  1.   Second Amended and Restated Promissory Note (“Note”) in the original
principal amount of the Loan, made by Hotel Owner and Hotel Operator and payable
to Lender;     2.   Second Amended and Restated Leasehold Mortgage, Security
Agreement and Fixture Filing (“Security Instrument”), executed by Hotel Owner
and Hotel Operator, as mortgagors, for the benefit of Lender, as mortgagee,
which secures the Note and other obligations of Hotel Owner and Hotel Operator,
and which will be recorded in the Official Records of Pinellas County, Florida.
The Property and Collateral that are subject to the Original Security Instrument
are also subject to the Security Instrument;     3.   Second Amended and
Restated Assignment of Leases and Rents (“Assignment of Rents”), executed by
Hotel Owner and Hotel Operator, for the benefit of Lender, which will be
recorded in the Official Records of Pinellas County, Florida;     4.   Second
Amended and Restated Loan Agreement (“Loan Agreement”) executed by Hotel Owner,
Hotel Operator and Lender;

 



--------------------------------------------------------------------------------



 



  5.   Amended and Restated Cash Management Agreement (“Cash Management
Agreement”) executed by Hotel Owner, Hotel Operator and Lender;     6.   Amended
and Restated Collateral Assignment of Interest Rate Cap Agreement (“Collateral
Assignment of Interest Rate Cap Agreement”) executed by Hotel Owner, Hotel
Operator and Lender, and acknowledged by Natixis Financial Products, Inc.;    
7.   Amended and Restated Environmental Indemnity Agreement (“Environmental
Indemnity”) executed by Hotel Owner and Hotel Operator in favor of Lender;    
8.   Amended and Restated Operations and Maintenance Agreement (“O & M
Agreement”) executed by Hotel Owner and Hotel Operator in favor of Lender;    
9.   Amended and Restated Subordination, Non-Disturbance and Attornment
Agreement (“SNDA”) by and among Hotel Owner, Hotel Operator, Lender and Manager;
    10.   Operating Lease Subordination Agreement; Acknowledgment of Lease
Assignment, Estoppel and Attornment by and among Hotel Owner, Hotel Operator and
Lender;     11.   Uniform Commercial Code — Financing Statement – Form UCC-1
naming Hotel Owner as debtor and Lender as secured party (which will be filed
with the Delaware Secretary of State);     12.   Uniform Commercial Code —
Financing Statement – Form UCC-1 naming Hotel Operator as debtor and Lender as
secured party (which will be filed with the Delaware Secretary of State);    
13.   Uniform Commercial Code — Financing Statement – Form UCC-1 naming Hotel
Owner as debtor and Lender as secured party (which will be recorded in the
Official Records of Pinellas County, Florida); and     14.   Uniform Commercial
Code — Financing Statement – Form UCC-1 naming Hotel Operator as debtor and
Lender as secured party (which will be recorded in the Official Records of
Pinellas County, Florida).

The above documents and any other Loan Documents (as defined in the Loan
Agreement, including, in each case, any prior amendments thereto, together with
this Agreement are hereinafter collectively defined as the “Loan Documents”.
NOW THEREFORE, FOR VALUABLE CONSIDERATION, including, without limitation, the
mutual covenants and promises contained herein, the parties agree as follows:

  1.   Incorporation. The foregoing recitals are incorporated herein by this
reference.     2.   Conditions Precedent. The following are conditions precedent
to Lender’s obligations under this Agreement:

  a.   The irrevocable commitment of First American Title Insurance Company
(“Title Company”) to issue a 1992 (WITHOUT AMENDMENT OR REVISION) ALTA Loan
Policy of Title Insurance in form and substance acceptable to Lender insuring
Lender that the Security Instrument constitutes a first and prior lien upon the
Property, subject only to those matters expressly approved by Lender in writing;
    b.   Receipt and approval by Lender of: (i) the executed original of this
Agreement; (ii) an executed original of a Memorandum of Assumption Agreement in
the form attached hereto as Exhibit A and otherwise in form and substance
acceptable to Lender (“Memorandum of Assumption Agreement”); and (iii) any other
documents and agreements which are required pursuant to this Agreement, in form
and content acceptable to Lender;

 



--------------------------------------------------------------------------------



 



  c.   Recordation in the Official Records of the County where the Property is
located of the Memorandum of Assumption Agreement, together with such other
documents and agreements, if any, required pursuant to this Agreement or which
Lender has requested to be recorded or filed;     d.   Hotel Owner’s, Hotel
Operator’s and Manager’s execution and delivery to Lender of the Loan Documents
to which they are a party, in proper form for filing in the appropriate
jurisdictions as determined by Lender;     e.   Delivery to Lender of such
resolutions or certificates as Lender may require, in form and content
acceptable to Lender, authorizing the assumption of the Loan and executed by the
appropriate persons and/or entities on behalf of Hotel Owner and Hotel Operator;
    f.   Delivery to Lender of such resolutions or certificates as Lender may
require, in form and content acceptable to Lender, authorizing the sale of the
Property, the Collateral and the Loan, and executed by the appropriate persons
and/or entities on behalf of Borrower;     g.   No default shall have occurred
and be continuing under the Original Loan Documents or the Loan Documents;    
h.   The representations and warranties contained herein are true and correct;  
  i.   Receipt by Lender of a copy of Hotel Owner’s casualty insurance policy
and comprehensive liability insurance policy with respect to the Property, each
in form and amount satisfactory to Lender together with evidence that all other
insurance required by the Loan Documents is in effect;     j.   Receipt by
Lender of a copy of the ground lease assignments by which title to the Property
will be conveyed to Hotel Owner (which ground lease assignments shall be
recorded in the Official Records of Pinellas County, Florida on the date
hereof), the bill of sale by which the personal property will be transferred,
and the purchase and sale agreement documenting the sale of the Property to
Hotel Owner;     k.   Receipt by Lender of an executed Form W-9 for Hotel Owner
and Hotel Operator;     l.   Receipt by Lender of an operating lease by and
between Hotel Owner and Hotel Operator, whereby Hotel Owner will lease the
Property to Hotel Operator, in form and substance acceptable to Lender;     m.  
Receipt by Lender of assignments of any parking management agreement, property
management agreement, licenses and permits, to the extent assignable, all in
form and substance satisfactory to Lender in Lender’s discretion;     n.  
Lender shall have received from counsel satisfactory to Lender, legal opinions
in form and substance satisfactory to Lender in Lender’s discretion. All such
legal opinions will be addressed to Lender, dated as of the date hereof, and in
form and substance satisfactory to Lender and Lender’s counsel;     o.   Receipt
by Lender of organizational documents of Hotel Owner, Hotel Operator, and such
direct and indirect owners of Hotel Owner and Hotel Operator as Lender may
reasonably determine, all in form and substance satisfactory to Lender in
Lender’s discretion;     p.   Execution and delivery to Lender of any other
documents and agreements which are required pursuant to this Agreement, in form
and content acceptable to Lender; and     q.   Reimbursement to Lender of
Lender’s costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby, including, without limitation, title insurance
costs, escrow and recording fees, attorneys’ fees, appraisal, engineers’ and
inspection fees and

 



--------------------------------------------------------------------------------



 



      documentation costs and charges, whether such services are furnished by
Lender’s employees, agents or independent contractors (collectively, the “Third
Party Costs”), by Borrower, Hotel Owner and Hotel Operator.

  3.   Effective Date. The effective date of this Agreement shall be the date
the Memorandum of Assumption Agreement is recorded in the Official Records of
the County where the Property is located (“Effective Date”).     4.  
Assumption. Borrower hereby assigns to Hotel Owner and Hotel Operator the Debt
(as defined in the Original Loan Documents) and the Original Loan Documents, and
Hotel Owner and Hotel Operator hereby accept the foregoing assignments and
hereby assume and agree to pay when due all sums due or to become due or owing
under the Original Note, the Original Security Instrument and the other Original
Loan Documents and shall hereafter faithfully perform all of Borrower’s
obligations under and be bound by all of the provisions of the Loan Documents
and assume all liabilities of Borrower under the Original Loan Documents as if
Hotel Owner and Hotel Operator were original signatories thereto. The execution
of this Agreement by Hotel Owner and Hotel Operator shall be deemed its
execution of the Original Note, the Original Security Instrument and the other
Original Loan Documents. Hotel Owner and Hotel Operator acknowledge and agree
that any breach of any representations, warranties, covenants or other
obligations by Borrower under the Original Loan Documents or this Agreement
shall be deemed a breach of such representations, warranties, covenants or other
obligations by Hotel Owner and Hotel Operator under the Loan Documents and shall
constitute a default thereunder and hereunder, subject to any cure rights, if
any, permitted therein. Notwithstanding any of the provisions in this Section to
the contrary, this Section shall not limit, restrict, impair, terminate, revoke
or otherwise affect any rights or remedies Hotel Owner or Hotel Operator may
have against Borrower pursuant to that certain Sale and Purchase Agreement For
Sale and Purchase of Renaissance Vinoy Hotel, dated as of November 8, 2007, by
and between Borrower and FelCor Lodging Limited Partnership.     5.   No Release
of Borrower. Lender hereby releases (on the Effective Date) Borrower from
liability under the Original Loan Documents (but not this Agreement); provided,
however, that the Borrower hereby acknowledges and agrees that Borrower is
expressly not released from, and nothing contained herein is intended to limit,
impair, terminate or revoke any of Borrower’s obligations with respect to any
matters set forth in the Original Loan Documents to the extent the same arise
out of or in connection with any act or omission occurring before the Effective
Date (the “Retained Obligations”), and that such Retained Obligations shall
continue in full force and effect in accordance with the terms and provisions
thereof and hereof. Except as expressly provided in this Agreement or in the
Original Loan Documents, Lender has not waived any right of Lender or obligation
of Borrower under the Original Loan Documents, and, except as set forth in this
Agreement or in the Loan Documents, Lender has not agreed to any modification or
extension of any provision of any of the Original Loan Documents. The Retained
Obligations shall not be discharged or reduced by any extension, amendment,
renewal or modification to, the Original Note, the Original Security Instrument
or any other Original Loan Documents, including, without limitation, changes to
the terms of repayment thereof, modifications, extensions or renewals of
repayment dates, releases or subordinations of security in whole or in part,
changes in the interest rate or advances of additional funds by Lender in its
discretion for purposes related to those set forth in the Original Loan
Documents; provided further that nothing contained in this Agreement shall
limit, restrict, impair, terminate or affect Borrower’s rights under Section 9.4
of the Original Loan Agreement.         From time to time without first
requiring performance on the part of Hotel Owner or Hotel Operator, Lender may
look to and require performance by Borrower of all obligations on the part of
Borrower to be performed pursuant to any of the Original Loan Documents which
obligations arose or accrued prior to the Effective Date. Except as set forth in
the Original Loan Documents, Borrower waives all presentments, demands for
performance, notices of nonperformance, protests, notices of protest and notices
of dishonor of all or any part of the indebtedness now existing or hereafter
arising under the Original Loan Documents.

 



--------------------------------------------------------------------------------



 



  6.   Representations and Warranties.

  a.   Assignment. Borrower, Hotel Owner and Hotel Operator each hereby
represents and warrants to Lender that, concurrently with the execution and
delivery of this Agreement, Borrower has transferred and assigned all of
Borrower’s right, title and interest in and to:

  i.   The Property, including but not limited to all reciprocal easement
agreements, operating agreements, and declarations of conditions, covenants and
restrictions related to the Property to Hotel Owner and the Collateral to Hotel
Owner;     ii.   The Original Loan Documents to Hotel Owner and Hotel Operator;
    iii.   All leases related to the Property or the Collateral to Hotel Owner;
    iv.   All prepaid rents and security deposits, if any, held by Borrower in
connection with leases of any part of the Property or the Collateral to Hotel
Owner; and     v.   All funds, if any, deposited in impound accounts held by or
for the benefit of Lender pursuant to the terms of the Original Loan Documents
to Hotel Owner and Hotel Operator.

      Borrower, Hotel Owner and Hotel Operator each hereby further represents
and warrants to Lender, each as to themselves only, that no consent to the
transfer of the Property and the Collateral to Hotel Owner and Hotel Operator is
required under any agreement to which Borrower, Hotel Owner or Hotel Operator is
a party, including, without limitation, under any lease, operating agreement,
mortgage or security instrument (other than the Original Loan Documents), or if
such consent is required, that the parties have obtained all such consents.    
b.   No Defaults.

(i) Borrower hereby represents and warrants, to its actual knowledge, that no
default, event of default, breach or failure of condition has occurred, or would
exist with notice or the lapse of time or both, under any of the Original Loan
Documents, and to Borrower’s actual knowledge all representations and warranties
of Borrower in the Original Loan Documents and this Agreement are true and
correct.
(ii) Hotel Owner and Hotel Operator each hereby represents and warrants, to its
actual knowledge, that no default, event of default, breach or failure of
condition has occurred, or would exist with notice or the lapse of time or both,
under any of the Loan Documents or this Agreement, and to Hotel Owner’s and
Hotel Operator’s actual knowledge all representations and warranties in the Loan
Documents and this Agreement are true and correct.

  c.   Loan Documents. Hotel Owner and Hotel Operator represent and warrant to
Lender that Hotel Owner and Hotel Operator have actual knowledge of all terms
and conditions of the Original Loan Documents, and agree that Lender has no
obligation or duty to provide any information to Hotel Owner or Hotel Operator
regarding the terms and conditions of the Original Loan Documents. Hotel Owner
and Hotel Operator further understand and acknowledge that, except as expressly
provided in a writing executed by Lender, Lender has not waived any right of
Lender or obligation of Borrower under the Original Loan Documents, or Hotel
Owner or Hotel Operator under the Loan Documents, and, except as set forth in
the Loan Documents, Lender has not agreed to any modification of any provision
of any Original Loan Document or to any extension of the Loan.

  7.   [Intentionally Omitted].     8.   Multiple Parties. If more than one
person or entity has signed this Agreement as Hotel Owner, Hotel Operator or
Borrower, then all references in this Agreement to Hotel Owner, Hotel Operator
or Borrower

 



--------------------------------------------------------------------------------



 



      shall mean each and all of the persons so signing, as applicable. The
liability of all persons and entities signing shall be joint and several with
all others similarly liable.     9.   Confirmation of Security Interest. Nothing
contained herein shall affect or be construed to affect any lien, charge or
encumbrance created by any Original Loan Document or the priority of that lien,
charge or encumbrance. All assignments and transfers by Borrower to Hotel Owner
and Hotel Operator are subject to any security interests held by Lender.     10.
  Release and Covenant Not to Sue. Borrower hereby releases and forever
discharges Lender, any trustee of the Loan, any servicer of the Loan, each of
their respective predecessors in interest and successors and assigns, together
with the officers, directors, partners, employees, investors, certificate
holders and agents of each of the foregoing (collectively the “Lender Parties”),
from all debts, accountings, bonds, warranties, representations, covenants,
promises, contracts, controversies, agreements, claims, damages, judgments,
executions, actions, inactions, liabilities demands or causes of action of any
nature, at law or in equity, known or reasonably ascertainable, which Borrower
now has by reason of any cause, matter, or thing that occurred or existed prior
to the date of this Agreement to the extent arising out of or relating to:
(a) the Loan, including, without limitation, its funding, administration and
servicing; (b) the Original Loan Documents; (c) the Property; (d) any reserve
funds held by Lender or any servicers of the Loan; or (e) the sale, conveyance,
assignment and transfer of the Property. Borrower covenants and agrees never to
institute or cause to be instituted or continue prosecution of any suit or other
form of action or proceeding of any kind or nature whatsoever against any of the
Lender Parties by reason of or in connection with any of the foregoing matters,
claims or causes of action.     11.   Integration; Interpretation. The Loan
Documents, including this Agreement, contain or expressly incorporate by
reference the entire agreement of the parties with respect to the matters
contemplated herein and supersede all prior negotiations. The Loan Documents
shall not be modified except by written instrument executed by Lender, Hotel
Owner and Hotel Operator. Any reference in any of the Loan Documents to the
Property or the Collateral shall include all or any parts of the Property or the
Collateral.     12.   Successors and Assigns. This Agreement is binding upon and
shall inure to the benefit of the heirs, successors and assigns of the parties
but subject to all prohibitions of transfers contained in any Loan Document.    
13.   Attorneys’ Fees; Enforcement. If any attorney is engaged by Lender to
enforce, construe or defend any provision of this Agreement, or as a consequence
of any default under or breach of this Agreement, with or without the filing of
any legal action or proceeding, Hotel Owner and Hotel Operator shall be jointly
and severally liable, and shall pay to Lender, upon demand, the amount of all
attorneys’ fees and costs reasonably incurred by Lender in connection therewith,
together with interest thereon from the date of such demand at the rate of
interest applicable to the principal balance of the Note as specified therein.  
  14.   Right of Transfer of Property. The parties acknowledge that
Section 5.2.10 of the Original Loan Agreement provides that Lender shall consent
to the voluntary sale or exchange of all of the Property, all subject, however,
to the terms and conditions set forth therein. The parties agree that this
Agreement and the actions to be taken as contemplated herein shall constitute
such consent.     15.   Miscellaneous. This Agreement shall be governed and
interpreted in accordance with the laws of the jurisdictions specified in the
Loan Documents as governing the Loan Documents. In any action brought or arising
out of this Agreement, Borrower, Hotel Owner and Hotel Operator, and members of
them, hereby consent to the jurisdiction of any state or federal court having
proper venue as specified in the Original Loan Documents and the Loan Documents
and also consent to the service of process by any means authorized by the law of
such jurisdictions. Except as expressly provided otherwise herein, all terms
used herein shall have the meaning given to them in the other Loan Documents.
Time is of the essence of each term of the Loan Documents, including this
Agreement. If any provision of this Agreement or any of the other Loan Documents
shall be determined by a court of competent jurisdiction to be invalid, illegal
or unenforceable, that portion shall be deemed severed therefrom and the
remaining parts shall remain in full force as though the invalid, illegal, or
unenforceable portion had been a part thereof.

 



--------------------------------------------------------------------------------



 



  16.   WAIVER OF RIGHT TO TRIAL BY JURY. BORROWER, HOTEL OWNER, HOTEL OPERATOR
AND LENDER HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY
SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS, OR THE ORIGINAL LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM
OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF THE RIGHT TO
TRIAL BY JURY IS GIVEN, KNOWINGLY AND VOLUNTARILY BY BORROWER, HOTEL OWNER,
HOTEL OPERATOR AND LENDER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. BORROWER, HOTEL OWNER, HOTEL OPERATOR AND LENDER ARE EACH HEREBY
AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY THE OTHER WAIVING PARTY.     17.   Counterparts. This
Agreement may be executed in any number of counterparts, each of which when
executed and delivered will be deemed an original and all of which taken
together will be deemed to be one and the same instrument.     18.  
Exculpation. Borrower’s limitation on liability as set forth in Section 9.4 of
the Original Loan Agreement is hereby incorporated into this Agreement by
reference as though set forth herein. Hotel Owner’s and Hotel Operator’s
limitation on liability as set forth in Section 9.4 of the Loan Agreement is
hereby incorporated into this Agreement by reference as though set forth herein.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Borrower, Hotel Owner, Hotel Operator and Lender have caused
this Agreement to be duly executed as of the date first above written.
“LENDER”
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.,
a Delaware corporation

         
By:
  /s/ John M. Burke
 
    Print Name: John M. Burke     Title:       Managing Director    
 
        “HOTEL OWNER”    
 
        FELCOR ST. PETE (SPE), L.L.C.,
a Delaware limited liability company    
 
       
By:
Name:
  /s/ Charles N. Nye
 
Charles N. Nye    
Title:
  Vice President    
 
        “HOTEL OPERATOR”    
 
        FELCOR ST. PETE LEASING (SPE), L.L.C.,
a Delaware limited liability company    
 
       
By:
Name:
  /s/ Charles N. Nye
 
Charles N. Nye    
Title:
  Vice President    

     [Signatures continued on next page]

 



--------------------------------------------------------------------------------



 



“BORROWER”
WSRH VSP, L.P.,
a Delaware limited partnership

     
By:
  WSRH VSP GP, L.L.C.,
 
  a Delaware limited liability company
 
  Its General Partner

         
 
  By:   WSRH VSP Mezz, L.P.,
 
      a Delaware limited partnership
 
      Its Sole Member

         
 
  By:   WSRH VSP Mezz GP, L.L.C.,
 
      a Delaware limited liability company
 
      Its General Partner

         
 
  By:   WSRH Holdings, LLC,
 
      a Delaware limited liability company
 
      Its Sole Member

         
 
  By:   Walton Acquisition REOC Holdings IV, LLC,
 
      a Delaware limited liability company
 
      Member

         
 
  By:   Walton Street Real Estate Fund IV, L.P.,
 
      a Delaware limited partnership
 
      Its Managing Member

         
 
  By:   Walton Street Managers IV, L.P.,
 
      a Delaware limited partnership
 
      Its General Partner

         
 
  By:   WSC Managers IV, Inc.,
 
      a Delaware corporation
 
      Its General Partner

             
 
  By:
Name:   /s/ Thomas Bennett
 
Thomas Bennett    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



Exhibit A
Recording Requested by
and when recorded return to:
Sidley Austin LLP
One South Dearborn Street
Chicago, Illinois 60603
Attention: Charles E. Schrank
This Memorandum of Assumption Agreement (this “Assumption Memorandum”) gives
record notice of the assumption by Hotel Owner and Hotel Operator hereunder of
that certain Amended and Restated Promissory Note dated April 9, 2007 in the
original principal amount of Eighty-Nine Million Two Hundred Fifty Thousand and
no/100 Dollars ($89,250,000.00) (“Note”) executed by WSRH VSP L.P. (“Borrower”)
in favor of Column Financial, Inc. (“Column”), which amended, restated and
renewed in its entirety that certain Promissory Note dated June 23, 2005, in the
original principal amount of Forty-Seven Million and No/100 Dollars
($47,000,000) (“Column Note”), as subsequently assigned by Column to Wells Fargo
Bank, N.A., as Trustee for the Credit Suisse First Boston Mortgage Securities
Corp., Commercial Mortgage Pass-Through Certificates, Series 2005-TFL2 (“Wells
Fargo”) as thereafter assigned to Lender.
The Florida documentary stamp tax under F.S. §201 and the non-recurring
intangibles tax were paid in full on the $47,000,000 Column Note at the time of
recording that certain Leasehold Mortgage and Security Agreement dated June 23,
2005 recorded at O.R. Book 14420, Page 568 of the Public Records of Pinellas
County, Florida (the “Column Mortgage”), and said tax was also paid in full on
the sum of $42,250,000 (the difference between the $47,000,000 indebtedness
under the Column Note and the $89,250,000 indebtedness under the Note) for the
increased indebtedness represented by the Note, at the time of recording that
certain Amended and Restated Leasehold Mortgage and Security Agreement dated
April 9, 2007 recorded at O.R. Book 15735, Page 1851 of the Public Records of
Pinellas County, Florida (“Security Instrument”).
On even date herewith, Hotel Owner and Hotel Operator hereunder have assumed
Borrower’s obligations under the Note, the outstanding principal balance of
which is $89,250,000. In connection therewith, Hotel Owner and Hotel Operator
have executed an Assumption Agreement (the “Assumption Agreement”), and Florida
documentary stamp taxes in the amount of $312,375 are being paid on this
Assumption Memorandum memorializing the assumption of the Note and Security
Instrument. Therefore, no additional documentary stamp taxes or non-recurring
intangibles taxes are due in relation to the Assumption Agreement or this
Assumption Memorandum as same were collectively paid in full on the assumed
obligation upon the recording of the Column Mortgage, Security Instrument and
Assumption Memorandum.
MEMORANDUM OF ASSUMPTION AGREEMENT
FELCOR ST. PETE (SPE), L.L.C., a Delaware limited liability company (“Hotel
Owner”), with a mailing address at c/o FelCor Lodging Trust Incorporated, 545 E.
John Carpenter Freeway, Suite 1300, Irving, Texas 75062, FELCOR ST. PETE LEASING
(SPE), L.L.C., a Delaware limited liability company (“Hotel Operator”), with a
mailing

11



--------------------------------------------------------------------------------



 



address at c/o FelCor Lodging Trust Incorporated, 545 E. John Carpenter Freeway,
Suite 1300, Irving, Texas 75062, WSRH VSP, L.P., a Delaware limited partnership
(“Borrower”), with a mailing address at c/o Walton Street Capital, L.L.C., 900
North Michigan, Suite 1900, Chicago, Illinois 60611, and GREENWICH CAPITAL
FINANCIAL PRODUCTS, INC., a Delaware corporation (together with its successors
and assigns “Lender”), with a mailing address at 600 Steamboat Road, Greenwich,
Connecticut 06830, are parties to that certain ASSUMPTION AGREEMENT dated of
even date herewith (“Assumption Agreement”). The undersigned parties agree that
all obligations under that certain Amended and Restated Loan Agreement (“Loan
Agreement”) and Amended and Restated Promissory Note (“Note”) dated April 9,
2007, in the original principal amount of EIGHTY-NINE MILLION TWO HUNDRED FIFTY
THOUSAND AND NO/100THS DOLLARS ($89,2505,000.00), secured by that certain
Amended and Restated Leasehold Mortgage and Security Agreement (“Security
Instrument”), executed by Borrower for the benefit of Lender, as mortgagee,
which secures the Original Note and other obligations of Borrower and which was
recorded on April 11, 2007, in O.R. book 15735, Page 1851, in Pinellas County,
Florida, and all other Original Loan Documents (as defined in the Assumption
Agreement), have been assumed by Hotel Owner and Hotel Operator upon the terms
and conditions set forth in the Assumption Agreement. The Assumption Agreement
is by this reference incorporated herein and made a part hereof. This Memorandum
of Assumption Agreement may be executed in any number of counterparts, each of
which when executed and delivered will be deemed an original and all of which
taken together will be deemed to be one and the same instrument.
Dated: December           , 2007

 



--------------------------------------------------------------------------------



 



“LENDER”
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.,
a Delaware corporation

             
By:
                      Print Name:        
 
           
Title:
                     

Signed, Sealed & Delivered in the presence of:

     
 
 
Name:
    
 
   
 
 
Name:
    

ACKNOWLEDGMENTS

         
STATE OF
  )    
 
  )   s.s.:
COUNTY OF
  )    

          On December           , 2007, before me,
                                                            , personally
appeared                                              , personally known to me
(or proved to me on the basis of satisfactory evidence) to be the person(s)
whose name(s) is/are subscribed to the within instrument and acknowledged to me
that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or the
entity(ies) upon behalf of which the person(s) acted, executed the instrument.
          Witness my hand and official seal.
                                                            
                    

13



--------------------------------------------------------------------------------



 



“HOTEL OWNER”
FELCOR ST. PETE (SPE), L.L.C.,
a Delaware limited liability company

             
By:
                      Print Name:        
 
           
Title:
                     

Signed, Sealed & Delivered in the presence of:

     
 
 
Name:
    
 
   
 
 
Name:
    

ACKNOWLEDGMENTS

         
STATE OF
  )    
 
  )   s.s.:
COUNTY OF
  )    

          On December           , 2007, before me,
                                        , personally appeared
                                        , personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person(s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity(ies) upon behalf of which the person(s) acted, executed the instrument.
          Witness my hand and official seal.
                                                            
                    

14



--------------------------------------------------------------------------------



 



“HOTEL OPERATOR”
FELCOR ST. PETE LEASING (SPE), L.L.C.,
a Delaware limited liability company

             
By:
                      Print Name:        
 
           
Title:
                     

Signed, Sealed & Delivered in the presence of:

     
 
 
Name:
    
 
   
 
 
Name:
    

ACKNOWLEDGMENTS

         
STATE OF
  )    
 
  )   s.s.:
COUNTY OF
  )    

          On December           , 2007, before me,
                                                             , personally
appeared                                              , personally known to me
(or proved to me on the basis of satisfactory evidence) to be the person(s)
whose name(s) is/are subscribed to the within instrument and acknowledged to me
that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or the
entity(ies) upon behalf of which the person(s) acted, executed the instrument.
          Witness my hand and official seal.
                                                            
                    

15



--------------------------------------------------------------------------------



 



“BORROWER”
WSRH VSP, L.P.,
a Delaware limited partnership

     
By:
  WSRH VSP GP, L.L.C.,
 
  a Delaware limited liability company
 
  Its General Partner

         
 
  By:   WSRH VSP Mezz, L.P.,
 
      a Delaware limited partnership
 
      Its Sole Member

         
 
  By:   WSRH VSP Mezz GP, L.L.C.,
 
      a Delaware limited liability company
Its General Partner

         
 
  By:   WSRH Holdings, LLC,
 
      a Delaware limited liability company
 
      Its Sole Member

         
 
  By:   Walton Acquisition REOC Holdings IV, LLC,
 
      a Delaware limited liability company
 
      Member

         
 
  By:   Walton Street Real Estate Fund IV, L.P.,
 
      a Delaware limited partnership
 
      Its Managing Member

         
 
  By:   Walton Street Managers IV, L.P.,
 
      a Delaware limited partnership
 
      Its General Partner

         
 
  By:   WSC Managers IV, Inc.,
 
      a Delaware corporation
 
      Its General Partner

             
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:    
 
   

Signed, Sealed & Delivered in the presence of:
                                                                                
Name:
                                                            
                    
Name:

16



--------------------------------------------------------------------------------



 



         
STATE OF
  )    
 
  )   ss
COUNTY OF
  )    

          I, the undersigned, a Notary Public in and for said county in the
state aforesaid, do hereby certify that
                                        , the
                                                             of WSC Managers IV,
Inc., a Delaware corporation, the general partner of Walton Street Managers IV,
L.P., a Delaware limited partnership, the general partner of Walton Street Real
Estate Fund IV, L.P., a Delaware limited partnership, the managing member of
Walton Acquisition REOC Holdings IV, LLC, a Delaware limited liability company,
a member of WSRH Holdings, LLC, a Delaware limited liability company, the sole
member of WSRH VSP Mezz GP, L.L.C., a Delaware limited liability company, the
general partner of WSRH VSP Mezz, L.P., a Delaware limited partnership, the sole
member of WSRH VSP GP, L.L.C., a Delaware limited liability company, the general
partner of WSRH VSP, L.P., a Delaware limited partnership, who is personally
known to me to be the same person whose name is subscribed to the foregoing
instrument, appeared before me this day in person and acknowledged that s/he
signed and delivered the said instrument as such
                                                             as his/her own free
and voluntary act and as the free and voluntary act of said Company, for the
uses and purposes set forth therein.
          GIVEN under my hand and notarial seal, this            day of
December, 2007.

         
 
   
 
Notary Public     
My Commission Expires:
       

 